-_




                   THE        YTORNEY               GENERAL
                                OFTEXAS
                               Ausx-uu   I~.TEXAS

  W’ILL.   WILSON
AlTORNEY      GENERAL
                                 July 20, 1960

           Mr. Raymond W. Vowel1
           Executive Director
           Board fo,rTexas State Hospitala
            & Special Schools
           Austin, Texas
                                   Opinion No. WW-888
                                   Re:   Whether
                                         -     _- the..Board
                                                        -    for Texas
                                         state nospltals and Special
                                         Schools, acting under Article
                                         666b, Vernon's Civil Statutes,
                                         and through the Board of Con-
                                         trol, may rent housing for
                                         the business manager of the
           Dear Mr. Vowell:              Denton State School.
                You have requested our opinion as to whether the
           Board for Texas State Hospitals and Special Schools, act-
           ing in compliance with Article 666b of Vernon's Civil
           Statutes, through the Board of Control, may furnish rent
           housing for the business manager at Denton State School.
                Denton State School was established by the Board for
           Texas State Hospitals and Special Schools under the author-
           ity of Article 3871~ of Vernon's Civil Statutes. Acting
           pursuant to Article 3871.~and Section 10 of Article 317&b,
           the Board has employed a business manager for Denton State
           School.
                You state in your letter that the available funds for
           the construction of buildings at Denton State School is
           limited and for this reason, no living quarters for the
           school personnel have been constructed at this time.
                Providing rent housing for the business manager of
           the school Involves an expenditure of state funds and con-
           sequently legislative authority must exist in order that
           such an expenditure be valid.
Mr. Raymond W. Vowell, Page 2 (WW-888)

     Section 44 of Article III of the Constitution of
the State of Texas authorizes the Legislature to fix
the salaries of State employees. Said section provides:
         "The Legislature shall provide by law
    for the compensation of all officers, ser-
    vants, agents and public contractors, not
    provided for in this constitution. D ~ .'
     Senate Bill 43, Acts 56th Legislature, 1959, Regu-
lar Session, Chapter 85, Page 144, provides as follows:
          "Section 1. The salaries of all state
     officers and all state employees, except the
     salaries of the District Judges and other
     compensation of District Judges, shall be
     for the period beginning September 1, 1959,
     and ending August 31, 1961, in such sums or
     amounts as may be provided for by the Legis-
     latura in the general appropriations Act.
     .   .   .

     In the General Appropriations Act, House Bill 4,
Acts 56th Legislature, 1959, Third Called Session, Chap-
ter 23, Page 467, the following appropriations have been
made for the Denton State School:
                               "For the Years Ending
                              August 31,       August 31,
                 !I
                  a 0 0          1960             1961
         "2. Business Mana-
    ger (with house and
    utilities).............. $1,725           8     6,900
         1,
          . 0 e
          "8. General operat-
     ing expense (excluding
     salaries and other wages)
     including other operating
     expenses, maintenance, re-
     pairs, capital outlay, and
     travel expense for transfer
     of patients Including cost
     of travel of employees es-
     corting such patients and
     all other activities for
     which no other provisions
     are made................ $42,614          $141,920"
            ,.--.




Mr. Raymond W. Vowell, Page 3 (WW-888)

     Line Item 2 clearly evidences the Intention of the
Legislature to provide housing and utilities for the busi-
ness manager of Denton State School at the expense of the
State. Since there are no state owned housing facilities
available for the business manager at Denton State School,
the only method whereby the Board can, at this time, carry
out the intent of the Legislature is by renting such hous-
ing facilities.
     No specific appropriation has been made for the pay-
ment of rental for housing facilities for a business man-
ager at Denton State School. In our opinion none is
required.
     The house and utilities to be furnished the business
manager are not a part of his salary. They are something
in addition thereto, an emolument or perquisite of his
employment. That Is to say, they are incident to the
position of business manager, something gained from the
employment above and beyond the salary or wage for ser-
vices rendered. Therefore, the rental payments are a
 eneral operating expense properly payable from Line'Item
8 of the appropriation to the Denton State School.
     We have previously held in Attorney General's Opinion
~11-760 (December 15, 1959) that the Texas Youth Council,
under circumstances similar to those presented here, was
authorized to rent housing for the business manager at
Crockett State School for Girls.
     Therefore, in our opinion, the Board for Texas State
Hospitals and Special Schools is authorized to rent hous-
ing facllltles for the business manager of Denton State
School and may do so through the Board of Control In com-
pliance with Article 666b, Vernon's Civil Statutes.

                    SUMMARY

          The Board for Texas State Hospitals
          and Special Schools has authority
          to rent housing for the business man-
          ager of Denton State School and may
                                                     .   --   _.
                                          -.




Mr. Raymond W. Vowell, Page 4 (WW-888)

            do so by acting through the Board of
            Control in compliance with Article
            666b, Vernon's Civil Statutes.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas




wos:lmn


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. Arthur Sandlin
John C. Phillips
John L. Estes
Wallace Finfrock
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore